In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐3242 
AMERICAN COMMERCIAL LINES, LLC, 
                                                   Plaintiff‐Appellant, 

                                   v. 

THE LUBRIZOL CORP., 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
          Southern District of Indiana, New Albany Division. 
              No. 12 C 135 — Sarah Evans Barker, Judge. 
                      ____________________ 

   ARGUED FEBRUARY 26, 2016 — DECIDED MARCH 25, 2016 
                ____________________ 
   Before POSNER, FLAUM, and EASTERBROOK, Circuit Judges. 
    POSNER,  Circuit  Judge.  The  plaintiff  and  appellant  in  this 
commercial suit, American Commercial Lines (ACL), manu‐
factures and operates tow boats and barges that ply the na‐
tion’s inland waterways. The defendant, Lubrizol, manufac‐
tures industrial lubricants and additives, including a diesel‐
fuel additive that it calls LZ8411A. A company named VCS 
Chemical  Corp.  distributed  the  additive,  and  Lubrizol  and 
VCS  jointly  persuaded  ACL  to  buy  it  from  VCS.  Before  de‐
2                                                          No. 15‐3242         


livery  began,  however,  Lubrizol  terminated  VCS  as  a  dis‐
tributor because of suspicion that it was engaging in unethi‐
cal conduct—one of Lubrizol’s employees had failed  to dis‐
close  to  his  employer  that  he  was  also  a  principal  of  VCS. 
But Lubrizol did not inform ACL that VCS was no longer its 
distributor. 
    No  longer  able  to  supply  ACL  with  LZ8411A,  VCS  sub‐
stituted  an  additive  that  ACL  contends  is  inferior  to 
LZ8411A.  At  least  some  of  this  other  additive  (which  both 
Lubrizol and ACL call the “Counterfeit Additive”) was pro‐
duced  by  Afton  Chemical  Corp.  VCS  didn’t  inform  ACL  of 
the  substitution.  According  to  ACL’s  complaint,  Lubrizol 
learned  of  the  substitution  too  but  also  didn’t  inform  ACL, 
which  when  it  discovered  the  substitution  brought  the  pre‐
sent  suit—a  diversity  suit  alleging  a  variety  of  violations  of 
Indiana  common  law—against  VCS,  VCS’s  principal  owner 
(who  is  also  its  CEO),  and  Lubrizol.  ACL  settled  with  VCS 
and  its  owner,  leaving  Lubrizol  as  the  only  defendant.  The 
district judge dismissed part of the remaining suit on Lubri‐
zol’s  motion  to  dismiss  and  the  rest  on  its  motion  for  sum‐
mary judgment. 
     VCS  is  a  small  company,  which  is  probably  why  ACL 
wasn’t content with the size of the settlement with it and so 
has persisted in suing Lubrizol, making multiple claims. One 
is  that  VCS  was  an  agent,  and  alternatively  an  apparent 
agent,  of  Lubrizol,  see  Gallant  Ins.  Co.  v.  Isaac,  751  N.E.2d 
672,  675–77  (Ind.  2001);  Leon  v.  Caterpillar  Industrial,  Inc.,  69 
F.3d  1326,  1336–37  (7th  Cir.  1995)  (Indiana  law),  and  so 
VCS’s substitution of the inferior additive should be imput‐
ed to Lubrizol as VCS’s principal, making Lubrizol liable for 
VCS’s fraud and breach of contract. ACL further argues that 
No. 15‐3242                                                           3 


Lubrizol  had,  and  broke,  a  contract  with  VCS  to  supply 
LZ8411A  to  ACL,  and  that  ACL  was  a  third‐party  benefi‐
ciary  of  the  contract.  Another  claim  is  that  Lubrizol  had  a 
quasi‐contract  with  ACL  stemming  from  earlier  work  the 
two  firms  had  done  jointly  in  testing  the  quality  of  the 
LZ8411A  additive  and  its  suitability  for  ACL’s  needs.  Still 
another  charge  made  in  the  complaint  is  that  Lubrizol  was 
guilty  of  constructive  fraud  because  it  had  breached  a  duty 
to notify ACL of the break with VCS and the substitution of 
the inferior additive, and alternatively that Lubrizol commit‐
ted “civil deception” by not notifying ACL. But at least ACL 
has abandoned an absurd claim of tortious interference with 
contract; it had claimed that Lubrizol’s decision to terminate 
VCS  as  a  distributor  of  Lubrizol  products  and  thus  cause 
VCS to breach its contracts with ACL had been motivated by 
“disinterested malevolence” toward ACL, “meaning that … 
the  defendant’s  conduct  was  not  only  harmful,  but  done 
with the sole intent to harm.” Twin Laboratories, Inc. v. Weider 
Health & Fitness, 900 F.2d 566, 571 (2d Cir. 1990) (New York 
law).  
    A  manufacturer  has  no  duty  at  common  law  to  protect 
the  customers  of  its  distributors  from  misconduct  by  a  dis‐
tributor.  ACL  could  have  asked  Lubrizol,  which  it  knew  to 
be  VCS’s supplier, for a contractual guaranty against VCS’s 
failing  to  perform  its  contract  with  ACL.  It  didn’t  ask  for  a 
guaranty, apparently trusting VCS. ACL is not some helpless 
consumer,  at  the  mercy  of  the  companies  it  does  business 
with; its estimated value in 2010 was $800 million. See Plati‐
num  Equity,  “American  Commercial  Lines,”  www.platin
umequity.com/american_commercial_lines  (visited  March 
24, 2016). ACL argues that by helping VCS land the LZ8411A 
contract with it, Lubrizol became a de facto party to the con‐
4                                                          No. 15‐3242         


tract. But that would imply that a real estate agent who suc‐
cessfully brokers the sale of a house thereby becomes a seller 
of the house along with its client, the owner. It was natural 
for ACL, before deciding to buy LZ8411A from VCS, to con‐
sult the manufacturer of the additive (Lubrizol), who would 
be  able  to  give  more  authoritative  answers  to  questions 
about  its  quality  and  its  suitability  for  use  in  ACL’s  tow 
boats than a distributor could give. That consultation did not 
create a contract between Lubrizol and ACL. 
    Although as the ultimate consumer ACL could expect to 
benefit from Lubrizol’s sale of the additive to its distributor, 
that expectation did not make ACL a third‐party beneficiary 
of  the  contract  between  VCS  and  Lubrizol.  More  was  re‐
quired.  See,  e.g.,  Luhnow  v.  Horn,  760  N.E.2d  621,  628–29 
(Ind.  App.  2001).  Otherwise  a  consumer  would  be  a  third‐
party beneficiary of any sales contract between a supplier of 
a good and a distributor of the good to the consumer. 
     Nor  was  VCS,  by  virtue  of  being  a  distributor  of  Lubri‐
zol’s product, an agent of Lubrizol. “Every bar which adver‐
tises that they sell a particular brand of beer is not the agent 
of the brewery whose name they advertise.” Leon v. Caterpil‐
lar  Industrial,  Inc.,  supra,  69  F.3d  at  1336.  A  distributor  buys 
from his supplier and resells; an agent works on behalf of a 
principal  and  if  he  acts  within  the  actual  or  apparent  scope 
of  the  agency  binds  the  principal.  If  you  hire  a  real  estate 
broker  to  sell  your  house,  authorizing  him  to  sell  it  for  no 
less than a price you specify, and he complies with your di‐
rections,  you  are  bound  by  the  sale.  Likewise  if  you  said 
something to a prospective buyer of property from you that 
was  likely  to  convince  him  that  you  had  authorized  a  real 
estate  broker  to  make  the  sale,  you’d  be  bound  even  if  you 
No. 15‐3242                                                          5 


hadn’t  actually  intended  to  sell  the  property.  It  would  be  a 
case of “apparent agency”—you had created the appearance 
that  the  broker  was  your  agent,  and  that  made  him  your 
agent in the eyes of the law. 
    There  is  nothing  like  that  in  this  case,  any  more  than 
there was  in Leon v.  Caterpillar Industrial, Inc., supra, 69 F.3d 
at 1333–37, which held that a manufacturer was not liable on 
grounds  of  either  actual  or  apparent  agency  despite  having 
actively promoted its distributor to the distributor’s custom‐
ers.  The  harm  of  which  ACL  complains  began  when  VCS 
substituted the inferior additive, and no one suggests that by 
doing that VCS was benefiting Lubrizol or acting at its direc‐
tion—Lubrizol  had  severed  its  relations  with  VCS.  ACL 
claims that Lubrizol held VCS out as its agent, but apparent‐
agency  claims  turn  on  what  the  alleged  principal  told  the 
third party, and ACL has disclosed no statement by Lubrizol 
to it that made VCS out to be more than a distributor. 
    Lubrizol’s  reluctance  to  inform  ACL  that  it  had  broken 
relations with VCS and that VCS had made an unauthorized 
substitution  of  Afton’s  diesel‐fuel  additive  for  Lubrizol’s  is 
understandable.  VCS  would  doubtless  have  responded  to 
the information by suing Lubrizol, asserting that Afton’s ad‐
ditive  was  just  as  good  as  Lubrizol’s  and  that  in  any  event 
Lubrizol had had no cause for breaking with VCS—that the 
charge  that  VCS  was  “unethical”  was  unfounded,  and  thus 
defamatory,  and  so  Lubrizol  had  broken  its  contract  with 
VCS  rather  than  vice  versa.  In  fact,  attached  to  ACL’s  com‐
plaint as an exhibit is an email from Lubrizol’s legal depart‐
ment  expressing  concern  that  Lubrizol  might  be  sued  by 
VCS should it discuss VCS with VCS’s customers. 
6                                                           No. 15‐3242         


     ACL  argues  that  it  had  a  “special  relationship”  with 
Lubrizol which bound the latter, at whatever cost in possible 
litigation with VCS, to inform ACL that VCS was supplying 
an inferior additive to it. The “special relationship” is alleged 
to give rise to a duty of “good faith and fair dealing,” mak‐
ing  Lubrizol’s  failure  to  inform  ACL  of  the  substitution 
“constructive fraud.” By that is meant a fraud committed by 
silence  rather  than  a  statement,  and  thus  it  presupposes  a 
duty to speak based on a fiduciary obligation, or assurances, 
American  Heritage  Banco,  Inc.  v.  Cranston,  928  N.E.2d  239, 
247–49 (Ind. App. 2010), or a contract—all missing here. Had 
ACL wanted such protection it could have negotiated a con‐
tract  with  Lubrizol  that  would  have  obligated  the  latter  to 
keep  ACL  apprised  of  Lubrizol’s  dealings  with  VCS.  ACL 
argues  that  the  complex  nature  of  the  product,  a  chemical 
additive, put Lubrizol as supplier in a position of superiority 
over  it  as  buyer,  and  that  Lubrizol  had  encouraged  ACL  to 
trust  it  during  the  earlier  field  test  of  the  product.  But  as  a 
sophisticated commercial entity ACL was well positioned to 
protect  itself  against  a  faithless  supplier.  It  may  not  have 
asked  Lubrizol  for  contractual  protection  against  misfea‐
sance by VCS only because it knew it would have a contrac‐
tual  or  tort  remedy  if  VCS  defrauded  it.  Indeed  it  sought 
such  a  remedy  by  suing  VCS,  and  obtained  at  least  partial 
relief by settling. 
    A  competent  party—a  big  boy  like  ACL—should  be  re‐
quired  to  exhaust  its  contractual  remedies  before  invoking 
tort  law  and  tort‐like  extensions  of  contract  law.  A  well‐ 
drafted contract provides a cleaner basis for a legal remedy 
than does a nebulous body of jargony legal theories such as 
“special  relationship,”  “constructive  fraud,”  “duty  of  good 
No. 15‐3242                                                               7 


faith  and  fair  dealing,”  “disinterested  malevolence,”  and 
“quasi‐contract.” 
     A word finally about that last term, quasi‐contract. ACL 
treats it as if it were synonymous with contract, whereas the 
term “quasi‐contract” actually denotes absence of a contract, 
coupled with a sense that there would have been a contract 
had it not been for some unexpected intervening event. The 
classic  example  is  the  physician  who  chances  on  a  person 
lying unconscious on the ground and treats him. Because the 
patient  is  unconscious  there  can  be  no  contractual  negotia‐
tion regarding the physician’s price for the treatment. Yet it 
is  customary  for  physicians  to  be  paid  for  the  medical  ser‐
vices they render, and so the law treats the situation as if the 
parties  had  contracted  for  treatment  at  the  physician’s  nor‐
mal  rate.  In  Confold  Pacific,  Inc.  v.  Polaris  Industries, Inc.,  433 
F.3d  952,  958  (7th  Cir.  2006),  we  gave  the  example  “of  the 
physician  who  renders  services  to  an  unconscious  person 
and  later  sends  him  a  bill  that  the  patient  refuses  to  pay,” 
and  we  pointed  out  that  requiring  the  patient  to  pay  “the 
normal fee for such a medical service … enforces reasonable 
expectations.” This is called enforcing a “quasi‐contract” be‐
cause “the court is constructing a contractual relationship [ex 
post  facto]  in  order  to  bring  about  the  result  for  which  the 
parties  probably  would  have  contracted  had  contracting 
been feasible in the circumstances, which it was not.” Id. But 
there was no obstacle in this case to ACL’s contracting with 
Lubrizol. 
                                                                AFFIRMED